                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

Janice Helgeson and Pat Helgeson,                 )
Husband and Wife,                                 )
                                                  )       ORDER
                Plaintiffs,                       )
                                                  )
        vs.                                       )
                                                  )
Master Pumps and Equipment Corp.,                 )       Case No. 1:18-cv-122
                                                  )
                Defendant.                        )

        On October 7, 2019, defendant filed a Motion for Continuance. For good cause shown and in

light of the court’s congested criminal calendar, the motion (Doc. No. 20) is GRANTED IN PART. The

pretrial deadlines shall be modified as follows:

        1.      The parties’ deadline for disclosing expert witnesses and the substance and factual basis

                of those expert opinions including expert reports, if any, is January 3, 2020.

        2.      The parties’ deadline to disclose rebuttal expert witnesses and the substance and factual

                basis of those rebuttal opinions including expert reports, if any, is February 3, 2020.

        3       The parties deadline to complete discovery depositions of expert witnesses is March 6,

                2020.

The final pretrial conference set for October 30, 2019, shall be rescheduled for April 27, 2020, at 9:00

a.m. To participate in the conference, counsel shall call the following number and enter the following access

code:

        Tel. No.: (877) 810-9415

        Access Code: 8992581

                                                      1
The jury trial scheduled for November 13, 2019, shall be rescheduled for May 4, 2020, at 9:00 a.m. in

Bismarck before Chief Judge Hovland. A three (3) day trial is anticipated.

       In their proposed scheduling plan submitted to the court in July 2018, the parties advised they

would consider engaging the services of a private mediator to explore the possibility of settlement. The

parties are strongly encouraged to participate in mediation on or before April 1, 2020. Should they want

a court-hosted settlement conference, they should contact the court.

       IT IS SO ORDERED.

       Dated this 9th day of October, 2019.

                                                       /s/ Clare R. Hochhalter
                                                       Clare R. Hochhalter, Magistrate Judge
                                                       United States District Court




                                                   2
